73 F.3d 366NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
IOLA NORENE BULT, Individually and as Special Administratixof Estate of CHARLES R. CHENEY, Appellee,v.BEADLE COUNTY, a local governmental body;  Tom Beerman,Individually and as Sheriff of Beadle County;  Lori Meyers,Individually and as Jailer for Beadle County;  and unknownJohn and Jane Does, Individually and in their OfficialCapacities as Employees of Beadle County, Appellants.
No. 95-2048.
United States Court of Appeals, Eighth Circuit.
Submitted Nov. 17, 1995.Filed Dec. 5, 1995.

Before HANSEN, LAY and MURPHY, Circuit Judges.
PER CURIAM.


1
This is an interlocutory appeal arising out of a wrongful death action brought under 42 U.S.C. Sec. 1983 and state law by appellee, Iola Norene Bult.  Her son, Charles R. Cheney, committed suicide while being held at the Beadle County Regional Corrections Center in Huron, South Dakota.  Appellants Beadle County, Sheriff Tom Beerman, and jailer Lori Meyers seek reversal of the order of the district court1 denying their motion for summary judgment based on qualified immunity and their motion to dismiss defendants Beerman and Beadle County for failure to state a claim.


2
The district court concluded that the constitutional standard for deliberate indifference regarding liability for jail suicides was clearly established at the time of the suicide and that genuine issues of material fact exist as to whether the officials reasonably would have known that their actions and omissions would have violated that standard.


3
After studying the record, we conclude the district court made no error of fact or law and that an opinion would lack precedential value.  Its order denying summary judgment on the basis of qualified immunity is affirmed.  See 8th Cir.  R. 47B. The remainder of the appeal is dismissed for lack of jurisdiction.  See Johnson v. Jones, 115 S.Ct. 2151 (1995);  Swint v. Chambers County Com'n, 115 S.Ct. 1203 (1995).



1
 The Honorable Lawrence L. Piersol, United States District Judge for the District of South Dakota